DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on August 12, 2020	.  These drawings are accepted.

Election/Restrictions
Applicant’s election without traverse of Species II, illustrated in figs. 4 - 6, directed to claims 1 - 3, in the reply filed on July 26, 2022 is acknowledged.
Claims 4 - 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I, III, and IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 26, 2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 19, 2022 and August 11, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the wire" in lines 8 and 12 three times.  There is insufficient antecedent basis for this limitation in the claim. The limitation "the wire" appears to depend on "at least one wire". It is not clear which "at least one wire" is "the wire" referring to. For example, if the "at least one wire" is two wires, "the wire" is deficient in identifying which of the two wires it is referring to. Claims 2 and 3 each depend from claim 1 directly and/or indirectly and inherit the issue of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (USPAPN US 2016/0061653 A1), hereinafter as Chang.

Regarding claim 1, Chang discloses a sensing device, comprising:
a substrate (10);
two chips (11 and 12), which are respectively defined as an emitting chip (11) and a receiving chip (12);
wherein the emitting chip is capable of emitting a sensing light beam (¶ 26), the receiving chip is capable of receiving the sensing light beam (¶ 27), and the two chips are fixed in position on the substrate at intervals (as seen in fig. 1);
wherein at least one of the chips (11 or 12) is electrically connected to the substrate through at least one wire (13), and a position where the wire is connected to the substrate is located between the two chips (as seen in fig. 1, where 13 of 11 or left 13 of 12 is between 11 and 12); and
a shielding structure (14) formed on the substrate;
wherein the shielding structure (142) is located between the two chips, and the shielding structure covers the wire and a portion of the chip connected to the wire (as seen in fig. 2).

Regarding claim 2, Chang discloses the sensing device according to claim 1, Chang discloses wherein each of the chips is electrically connected to the substrate through the at least one wire (¶ 25; as seen in fig. 2), each of the wires is covered by the shielding structure (¶ 28; as seen in fig. 2), and the shielding structure covers the portion where each of the chips is connected to the at least one wire (¶ 28; as seen in fig. 2).

Regarding claim 3, Chang discloses the sensing device according to claim 2, Chang discloses wherein in a top view of the sensing device, a sum of a distance from a position where each of the wires is connected to the substrate to a position where each of the wires is connected to the chip is smaller than a width of the shielding structure (the horizontal width of 142 is wider than start and stop positions of 13 of 11 and 13 of 12 combined as seen in fig. 2, it is noted that even though fig. 2 is a side view, it is no different if it was viewed from the top because from the top, the same dimensions from the side view of fig. 2 would exist).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711. The examiner can normally be reached Monday - Friday, 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818